Grace, C. J.
(specially concurring). The question of substantial performance of the contract was one of fact for the jury and under proper instructions was submitted to it. All of the facts were submitted to the jury. It returned a verdict in plaintiff’s favor, which should have been permitted to stand. The trial court, however, upon motion for judgment notwithstanding the verdict, entered judgment for the defendant. This w!as error. The judgment of the trial court should be reversed, and judgment entered on the verdict.